Stewart, J.,
delivered the following dissenting opinion:
The question in this case, involves the construction of the organic law of the State, and entertaining very decided views in regard to it, different from a majority of the Court, I deem it proper, to file a brief statement of some of the grounds of my opinion, in addition to those advanced by Judge Nelson, that the judgment of the Court below ought to be affirmed.
The Constitution has been ordained by the people, to establish the basis of their State government, by suitable general provisions; and its purpose was not to deal in minutiae or redundancy of arrangement, but provide outlines, by com*269prehensive rales, defining limits for the different departments, and creating the grand agencies, to perform the duties prescribed.
When undergoing judicial investigation, if there be any apparent ambiguity, and the meaning of any part is to be defined, reference to the purport of the whole instrument must be made, in order to deduce the sense of that particular part.
The entire aggregation of Articles and sections, has a general design, and every Article and section should correspond, if that can be accomplished, by any reasonable construction.
If the language of any part be doubtful, it must be interpreted, by every fair intendment, to harmonize with the main purpose, and not to defeat it.
“ Such construction should be given, as that one clause, shall not frustrate, but explain another.” Dwarris on Statutes.
“ In construing a Constitution, we must take into consideration the circumstances which attended its adoption, and what appears to have been the understanding of those who endorsed it, keeping always in view the proper office of a Constitution, which is to declare general rules and principias.”
“ Constitutions are not to be interpreted according to words used in particular clauses. The whole must be considered, with a view to ascertain the sense, in which the words were employed.”
“It, unlike the Acts of the Legislature, owes its whole force and authority, to its ratification by the people, and they judged of it, by the meaning apparent on its face.” Manly vs. State, 7 Md. Rep., 135, 147; Bandel vs. Isaac, 13 Md. Rep., 223; State vs. Mace, 5 Md. Rep., 337; Groves vs. Slaughter, 15 Peters, 449.
The Constitution of 1867, provided a system of government without suffering an interregnum, in making the transit from the preceding, and its provisions must be construed, with reference to that consideration also.
*270Art. 5, of the Declaration of Rights, secures to the inhabitants of Maryland, amongst other matters, “ all Acts of Assembly in force on the 1st of June, 1867, except such as may be inconsistent with the provisions of the Constitution.”
Art. 11, sec. 1, provides that the inhabitants of the city of Baltimore, shall, on the fourth Wednesday of October, 1867, elect a Mayor to serve for four years, and secs. 2 and 3, members of the City Council. The 8th section continues laws and ordinances, now in force, not inconsistent with this Article.
Art. 5, of the Bill of Rights, applies generally to all the inhabitants of the State, and guarantees to them all the laws therein specified, not inconsistent with the Constitution, whilst Art. 11, refers specially to the inhabitants of the city of Baltimore, and secures to them by the 8th section of that Article, all the laws and ordina/nces of that city, not inconsistent with that Article.
Without this special 11th Article, the city of Baltimore, under the said 5th Article, of the Bill of Rights, would have retained their corporate franchises, and been entitled to elect a Mayor and Council under the existing laws, and the officers of the corporation would have been continued, unless inconsistent with other portions of the Constitution, in the exercise of all their functions.
In such case, they would have been continued, under the provisions of the Bill of Rights, and not under Art. 15, sec. 3, which relates to State officers, and not to the officers of a mere municipality.
Art. ,4j sec. 42, provides “ that the County Commissioners, and the Mayor and City Council of Baltimore, respectively, shall appoint such number of constables, for the several election districts of the counties and wards of the city, as are now or may hereafter be prescribed.”
Sec. 43, of the same Article, provides “in case of a vacancy in the office of constable, the County Commissioners or the Mayor and City Council of Baltimore, as the case may be, shall appoint a person to serve as constable, for the residue of the term.”
*271Under this Art. 4, secs. 42 and 43, giving authority to the Mayor and Council of Baltimore, to appoint constables for that city, the existing Mayor and Council, would have possessed that authority, in the absence of any provision to the contrary, but Art. 11, having, by distinct and specific provision, recognized the city of Baltimore, and modified the charter of that city, and provided for the election of a Mayor and Council, and by the 8th sec. of that Article, restricted the corporation within the limits and authority of that Article, applying as well to the officers as the ordinances of that corporation, indicates the Mayor and City Council, elected thereunder, as the officers, to discharge the duties required by Art. 4, secs. 42 and 43.
By transposing the 42d and 43d secs., of the said 4th Art., and immediately connecting them with the 11th Art., we find the Mayor and Council referred to, because they are therein specified, and under the 8th sect, of Art. 11, any laws or ordinances of that city, or the acts of any officers thereunder, inconsistent with that Article, are prohibited. The existing Mayor and City Council are thereby restrained from exercising any authority, interfering with the powers conferred upon the Mayor and Council, to be elected thereunder. They cannot, rightfully, appoint the constables for the city¿ because provision is made for their appointment by the Mayor and Council, to be elected, in pursuance of the provisions of the 11th Art.
It is maintained, that the constable is a State officer, and embraced in Art. 15, sec. 3, which provides “that the Governor, and all officers, civil and military, now holding office under this State, whether by election or appointment, shall continue to hold, exercise and discharge the duties of their offices (unless inconsistent with or otherwise provided, in this Constitution,) until they shall be superseded under its provisions, and until their successors shall be duly qualified.”
The existing Mayor and Council are as effectually restricted by this, from the exercise of any duties, where other provision is made, as under the 8th sec. of Art. 11.
*272Positive meaning must be given to the restraining language of Art. 15, sec. 3, according to all the canons of construction. The words “ not inconsistent with or otherwise provided in this Constitution,” are not cumulative or superfluous expressions. Their effect and operation are restrictive, and declaratory of the limitations, upon the existing officials, who are not authorized to exercise the duties of their offices, where other provision is made, in the Constitution.
The Constitution of 1851, in the continuing clause, provides that the old officers shall hold their offices “ according to their present tenure,” whilst that of 1867, substitutes, “until superseded.”
The officers thus continued are empowered to discharge their duties, according to law with the qualifications, referred to in the 3d sec. of the 15th Art. The Constitution has amply provided, that in the proper exercise of their duties, their tenure, cannot conflict with those, provided to supersede them.
The only effect of the substitution, of the different language in the Constitution of 1867, is, to make more specific the limitation upon the' old officers, which terminates upon the installation of those superseding theip, whenever that may be. So long as they remain, the duties pertaining to their stations, whether under the old or new Constitution, as the latter provides, they are required to perform.
To invest the then existing Mayor and Council by impliaation, with the power to appoint the constables where express and clear provision is made by the 11th Article, for their appointment by the Mayor and Council thereby to be elected, according to my judgment, is to ignore the restraining provisions, before referred to, and they had as well be rejected as surplussage. The construction referring the appointment of constables to the Mayor and.Council, provided for in the 11th Article, is in keeping with the provisions of the Constitution, gives effect to the entire language, and harmonizes with the tenor of the whole instrument. This construction is elucidated, by the,character of the succession, of the State Govern*273ment, which was to be accomplished, without an interregnum. The necessary provisions are made, by continuing the existing officials, until the agencies of those to supersede them, had the reasonable opportunity to take charge. In the proposed change to be made in the city of Baltimore, a large corporation, with multifarious interests involved, it was not only convenient but necessary-that adequate time should be provided for the induction of the officers, and this is secured by the 11th Article.
Between the 5 th of October, when the Constitution was to take effect, and the 1st of November ensuing, an election was to be held, and on that day, the Mayor chosen, was to be installed, and the government of that city, placed on the basis Art. 11 of the Constitution designed.
In the interval, what reasonable time had the officers, to ho superseded, to consider the claims of aspirants for the office of constable, and the Constitution had imposed no such duty upon them, because, without action on their part, those offices were occupied and constitutionally retained?
On the contrary, they were suffered to remain, for the temporary purpose of the occasion, and were not required to make appointments, but rather to be prepared themselves, to vacate their offices, when superseded by the Mayor and City Council, elected under the said Art. 11.
In the executive department, although the Constitution had provided for the election of a Governor, the existing incumbent was not to be disturbed, but was expressly recognized until the period, for which he had been chosen, should expire by its previous limitation, and during that time was possessed of all the authority pertaining to the executive department, because no provision had been made to the contrary, and such continuance was not inconsistent with any provision of the Constitution.
The State’s Attorneys and the Surveyors of the counties, were not to begin their term of office until the 1st of January, ensuing. The Judges of the Courts were to qualify as *274soon as possible - after their election. The Mayor and City Council of Baltimore, were to be elected on a different day from that of the general election, and the Mayor to hold his office, from the 1st of November, for four years. All officers were to hold their places until superseded, unless inconsistent with the Constitution, or other provision was made therein.
Erom the general outlines, as well as from the details of the instrument, according to my apprehension, no other conclusion can be consistently deduced; that the framers contemplated a mere continuance of the existing officers, except where otherwise provided, until the officials, under the Constitution of 1867, could be installed.
Constables in Baltimore were provided to be appointed, under the 42d sec. of the 4th Art., by the Mayor and City Council, whose term of office was prescribed, being for two years, and in case of a vacancy by the 43d sec., to appoint a • person to serve for the residue of the term.
Art. 11 having provided for the election of a Mayor and Council, and there being no where else, in the Constitution, any other Mayor and Council provided for the performance of the duty imposed by the 4th Art., 42d sec., the Mayor and Council elected, under the provisions of said Art. 11, are the officials designated and required to appoint the constables for that city. But it is contended, that this is a mistaken view, and that the Constitution by the 3d sec. of 15th Art., having continued the then existing officers, until superseded, and the then existing Mayor and Council, having thus been prolonged, they are the Mayor and Council, by necessary consequence authorized to act in the matter. Such a conclusion can only be reached by circuitous implication, and is in conflict with the express provisions of the instrument, and violates the general structure and pervading design. The incoming Mayor and Council are clothed, with positive and prospective powers, whilst the existing Mayor and Council, are merely tolerated, temporarily, by the necessity of the occasion, in the exercise and discharge of such duties as pertained *275to their station, under the provided limitation, but are not endowed with any additional or substantive powers; on the. contrary, in the same section permitting them to hold over, they are limited and restrained from the exercise of any duty, inconsistent with, or otherwise provided for in the Constitution. Under tíre other construction, what import is given, to that portion of the Constitution, which provides, that the existing officers, shall discharge the duties of their offices, “ unless inconsistent with, or otherwise provided in this Constitution?”
The existing constable is continued, as much as the existing Mayor, who cannot by virtue of the Constitution, displace the constable, before the expiration of his term, by a new appointment, because the constable bolds over, by the same authority as the Mayor and Council. The Constitution having provided for the (¡lection of a Mayor and Council, who are empowered to appoint constables for the city of Baltimore, the existing Mayor and Council cannot appoint them, because they are restricted from the exercise of any authority where provision is otherwise made in the Constitution, and the said 3d sec. of the 15th Art., in the use of the restraining term, has prohibited them from exercising their antecedent powers, other provision having been made. The construction, giving the power to the then existing Mayor and Council, ignores altogether these restraining words, and interpolates into that section substantially the addition, that besides their' existing power, they are given the additional authority which is expressly conferred upon those who are to supersede them. The other and natural construction gives force and effect to the entire phraseology and purpose of the instrument, retaining the agencies under the old or new system, as the case may bo, without collision or embarrassment. With due deference to the different views of a majority of this Court, I have carefully examined the instrument, but am satisfied the judgment of the Court below is in harmony with the provisions, the scope and design of the Constitution.